Citation Nr: 0508267	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-34 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  
He also performed extensive service with the reserve.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, denying entitlement to 
service connection for bilateral hearing loss and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The representative argues that VA has failed to provide 
satisfactory notice of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), to the veteran.  Specifically, the representative 
alleges that the RO in its VCAA letter of April 2003 failed 
to advise the veteran of the specific evidence and 
information needed to substantiate his claims for service 
connection for hearing loss and tinnitus, or to outline the 
specific division of responsibility between VA and the 
veteran with respect to the retrieval of Federal and/or non-
Federal records.  The undersigned concurs that the VCAA 
notice provided in this instance is inadequate and otherwise 
inconsistent with the dictates of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(c) (2004).  See Charles v. 
Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Remand is required to 
permit the veteran to receive full and complete notice of the 
VCAA.

Further evidentiary development is likewise in order.  
Service medical records from the period of active duty from 
June 1969 to May 1971 are incomplete, and the dates of the 
veteran's service in the United States Naval Reserve, 
including all periods of active duty for training, following 
his release from active duty are unverified.  Records from 
the period of Reserve service are also found to be 
incomplete, given that a Navy audiologist noted on review of 
the veteran's records conducted on October 22, 1997, that 
there was a 1982 audiogram showing hearing loss; no such 
record is now contained in the claims folder.  In addition, 
there is a need in this instance to obtain additional VA 
medical input as to the date of onset of the veteran's 
hearing loss and the relationship between existing hearing 
loss of the veteran and his period of military service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be advised in writing of what information 
and evidence are still needed to 
substantiate his claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  The veteran must also 
be notified what specific portion of that 
evidence VA will secure, and what 
specific portion he himself must submit.  
The RO must advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  The RO must verify the dates of all 
of the veteran's service in the United 
States Naval Reserve, to include the 
dates of any and all periods of active 
duty for training.  The RO must again 
attempt to obtain a complete set of the 
veteran's service medical records for the 
period of active duty from June 1969 to 
May 1971 and for his Reserve service 
through contact with the National 
Personnel Records Center, the applicable 
service department, or other applicable 
source.  The Reserve records should 
include the report of an audiogram 
conducted in 1982.  

Efforts to obtain any records held by a 
Federal agency must continue until such 
time as the records are secured or until 
the RO concludes in writing that such 
records do not exist or that further 
attempts to obtain same would be futile.  
Notice to the veteran of the foregoing 
must be provided and he must then be 
afforded an opportunity to respond.  

3.  Thereafter, the veteran is to be 
afforded VA medical examinations by a VA 
audiologist and an ear, nose, and throat 
physician to determine the etiology of 
his bilateral hearing loss.  The claims 
folder in its entirety must be made 
available to the examiner for review.  
Such examinations are to include a 
detailed review of the veteran's history 
and current complaints, as well as 
comprehensive clinical evaluations and 
all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth.  

The examining physician is asked to 
respond to each of the following, 
providing a professional medical opinion, 
with supporting rationale, where 
appropriate:  

(a)  Is it at least as likely 
as not that hearing loss of 
either of the veteran's ears 
had its onset during his period 
of active duty from June 1969 
to May 1971?  Is hearing loss 
of either ear otherwise related 
to that period of service or 
any event thereof, including 
exposure to acoustic trauma?

(b)  Is it at least as likely 
as not that a sensorineural 
hearing loss of either ear was 
present during the one-year 
period following the veteran's 
discharge from active duty in 
May 1971, and, if so, how and 
to what degree what it 
manifested? 

Use by the examiner of the "at 
least as likely as not" 
language cited above in 
responding to the foregoing is 
required. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and 
specifically, that the examination 
reports are complete and that all 
questions posed to the VA examiner  have 
been fully answered.  If any development 
is incomplete, including if any requested 
report does not include all special 
studies or opinions requested appropriate 
corrective action must be taken.  

5.  Lastly, the RO must readjudicate the 
veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus, based all of the 
evidence of record and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
jurisprudence interpretive thereof.  If 
either benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




